FILED
                               NOT FOR PUBLICATION                          SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



PEDRO SANTIAGO-REYES; et al.,                      No. 08-74424

               Petitioners,                        Agency Nos. A095-876-668
                                                               A095-876-669
  v.                                                           A095-876-670

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Pedro Santiago-Reyes and his family, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their applications for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s continuous physical presence

determination, Canales-Vargas v. Gonzales, 441 F.3d 739, 742 (9th Cir. 2006),

and we deny in part and dismiss in part the petition for review.

      The record does not compel the conclusion that petitioners met their

burden of establishing continuous physical presence where they failed to provide

sufficient evidence supporting their presence from August 1992 to August 2002.

See Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir. 1999) (a contrary result is

not compelled where there is “[t]he possibility of drawing two inconsistent

conclusions from the evidence”) (internal quotation marks and citation omitted).

      We lack jurisdiction over petitioners’ contention that the agency erred in

relying on their withdrawn asylum applications because they failed to exhaust that

issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   08-74424